Motion by appellant: (1) to vacate order dated February 10, 1961, dismissing the appeal; and (2) to reinstate stay granted in order of December 22, 1960. Motion granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. The record and appellant’s brief must he served and filed on or before August 1, 1961. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.